           Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
           vs.                                    )          Cr. No. 19-3595 KR
                                                  )
 ANGELITA BENALLY,                                )
                                                  )
                 Defendant.                       )


                     UNITED STATES’ RESPONSE TO DEFENDANT’S

                      OBJECTIONS TO THE PRESENTENCE REPORT

       The United States responds to Defendant’s Objections to the Presentence Report. Doc. 37

(“Objections”). In this case, Benally drove drunk and crashed into another vehicle on I-40 killing

a passenger in her vehicle and harming the other driver (“John Doe”). Despite crashing into his

vehicle, she argues John Doe is not entitled to restitution. Objections at 4-7. She is mistaken,

however, because restitution is owed to every person “directly and proximately harmed as a result”

of the offense. 18 U.S.C. § 3663A. The scope of the offense is bounded by “the conduct

underlying the offense of conviction.” Hughey v. United States, 495 U.S. 411, 420 (1990). The

conduct needed to prove involuntary manslaughter, and admitted to in Benally’s plea agreement,

is that she drove drunk and crashed into another vehicle.           Mandatory restitution is owed,

accordingly, to everyone “directly and proximately harmed as a result” of that car crash. There is

no question that the car crash directly and proximately caused damage to John Doe’s vehicle and

his injuries. Therefore, John Doe is a victim and is entitled to restitution.1



       1
          Benally also argues the mother of the deceased passenger (“L.C.”) is not entitled to
restitution for the costs of collecting L.C.’s belongings from the apartment L.C. and Benally
            Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 2 of 8




                                  FACTUAL BACKGROUND

       On February 21, 2020, Benally pled guilty to one count of involuntary manslaughter. Doc.

27 ¶ 3, at 2 (“Plea”). As part of that Plea, she admitted under oath that on March 9, 2019, she had

been driving on Interstate 40 and “crashed [her] car into another vehicle,” which killed a passenger

in her vehicle. Plea ¶ 7, at 4. She admitted that she learned she had told officers she had been

drinking and that her blood alcohol level was measured at .226 within two hours of that crash. Id.

As part of that plea, the United States agreed to dismiss count 2 of that indictment after sentencing.

Plea ¶ 18, at 8. Count 2 involved the same conduct, but dealt with the driver ― John Doe ― of

the other vehicle. Despite this agreement to dismiss, the parties also agreed in the Plea that the

“Court will enter an order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18

U.S.C. § 3663A” (“MVRA”). Plea ¶ 16, at 7.

                                           ARGUMENT

I.     John Doe is a victim under the MVRA because the conduct underlying Benally’s
       offense caused his injuries.

       John Doe is entitled to restitution under the MVRA, because Benally’s admitted-to conduct

― drunk driving and crashing into another vehicle ― caused the harm he sustained. Under the

MVRA, victims are not just the individuals alleged in the indictment or the individuals mentioned

in the plea language, but any person who is “harmed as a result of the defendant’s offense.” United

States v. Speakman, 594 F.3d 1165, 1170 (10th Cir. 2010); 18 U.S.C. § 3663A(b)(“[V]ictim means

a person directly and proximately harmed as a result of the commission of an offense.”)2; see


shared. Objections at 2-3. The United States does not contest that objection.
        Benally also argues for several factual corrections to the PSR. Objections at 7-8. As to
corrections 1, 4, 5, 6, and 7 the United States has no information confirming or denying that
information. It takes no position as to those corrections. The United States does not object to
Corrections 2 and 3.
       2
           There is a second way, not argued here, that a person can be victim under the MVRA.
                                                  2
          Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 3 of 8




United States v. Rand, 403 F.3d 489, 494 (7th Cir. 2005)(“Thus, while conduct underlying a

restitution order must be specifically articulated in the charge or a plea agreement, specific victims

need not be.”)(emphasis in original). What harm is “a result of” the defendant’s offense follows

the familiar two-pronged causation approach from torts; the defendant’s conduct must both be the

but-for and the proximate cause of the person’s harm. Speakman, 594 F.3d at 1171 (“[T]he

government must show both that the defendant’s conduct is the ‘but-for’ cause of the individual’s

harm and that the defendant ‘proximately’ caused the harm.”). “[R]estitution as authorized by the

statute is intended to compensate victims only for the losses caused by the conduct underlying the

offense of conviction.”     Hughey v. United States, 495 U.S. 411, 420 (1990); United States v.

Mendenhall, 945 F.3d 1264, 1267 (10th Cir. 2019)(Noting that Hughey’s holding applies to

“restitution orders under 18 U.S.C. § 3663A”).

       In short, the legal test for MVRA restitution boils down to this: An individual is entitled to

mandatory restitution as a victim under the MVRA if the conduct underlying the offense of the

defendant’s conviction caused the loss that individual sustained. To determine the “conduct

underlying the offense” courts look to the elements of the case and the facts as pled to in the plea

agreement. Speakman, 594 F.3d at 1166 (Considering, in an MVRA case, “[t]he following facts”

as “stipulated to in the plea agreement”); see Rand, 403 F.3d at 494 (“[C]onduct underlying a

restitution order must be specifically articulated in the charge or a plea agreement.”)(emphasis

removed); United States v. Matthew, 916 F.3d 510, 517 (5th Cir. 2019)(looking, in a MVRA case,




That is, if a “scheme, conspiracy, or pattern of criminal activity is an element of the crime at issue,”
any person “directly harmed by the defendant’s criminal conduct in the course of the scheme
conspiracy, or pattern of criminal activity” is a victim. United States v. Wells, 873 F.3d 1241,
1266 (10th Cir. 2017); 18 U.S.C. § § 3663A(b). The difference between the two definitions of
victim turns on the causation requirement; if there is a scheme, conspiracy, or pattern, the United
States need only show direct harm, not both proximate and direct harm.
                                                   3
           Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 4 of 8




to the “factual resume that accompanied [a defendant’s] guilty plea” to determine the conduct

underlying the offense of conviction); United States v. Freeman, 741 F.3d 426, 428, 438 (4th Cir.

2014)(Analyzing the “Statement of Facts” incorporated in a plea agreement, to determine the

“specific conduct” underlying the offense of conviction for restitution).

       Here, the underlying conduct of the offense as stipulated in the plea agreement is that

Benally drove drunk and crashed “into another vehicle.” Plea ¶ 7, at 4. The driver of that other

vehicle, thus, is a victim and entitled to restitution under the MVRA if Benally’s drunk driving

and crash into that vehicle was the but-for and proximate cause of that driver’s losses.

       Both causation prongs are met. But-for cause is satisfied, because without the car accident

John Doe would not have any injuries nor would his car have been totaled. Doc. 34 ¶¶ 13, 22, at

5. Proximate cause is also met, because it is reasonably foreseeable that drunk driving can cause

injuries and vehicle damage, both of which John Doe sustained. See United States v. Farnsworth,

92 F.3d 1001, 1009 (10th Cir. 1996)(“Drunk driving is a reckless act that often results in injury,

and the risks of driving while intoxicated are well known.”); LaAsmar v. Phelps Dodge Corp. Life,

Accidental Death & Dismemberment and Dependent Life Ins. Plan, 605 F.3d 789, 819-20 (10th

Cir. 2016)(Briscoe, J., concurring); Wells, 873 F.3d at 1267 (“[A]nswering th[e proximate cause]

question generally entails an inquiry into the foreseeability of the harm.”).3

       Benally’s arguments that John Doe is not entitled to restitution are unavailing and mistake

the legal test. First, to the extent she suggests that a victim under the MVRA is only the person

stated in the count of the indictment to which the defendant pled, Objections at 5 (“[t]here is a

specific identifiable victim . . . as stated in Count 1 of the indictment”), that ignores the MVRA’s




       3
        There is no suggestion of “intervening causes” breaking the chain of causation for John
Doe’s injuries. See Wells, 873 F.3d at 1267-68.
                                                  4
         Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 5 of 8




text and supporting caselaw. In defining “victim,” the MVRA says nothing about required victim

identification in an indictment or even a plea; rather “victim means a person directly and

proximately harmed as a result of the commission of an offense.” 18 U.S.C. § 3663A(a)(2). The

test is one of causation not one of magical words in an indictment. In short, “[t]he victim need not

be named in the indictment, only that their harm be proximately caused by Defendant’s

commission of the crime.” United States v. Secatero, 2000 WL 36739981, at *4 (D.N.M. 2000);

see also United States v. Alisuretove, 788 F.3d 1247, 1257 (10th Cir. 2015)(analyzing the alternate

definition of victim under the MVRA, which also turns on causation, and finding “[q]uite clearly,

this language does not limit the term ‘victim’ to any person or entity specifically listed in the

charging document”); Rand, 403 F.3d at 494 (“Thus, while conduct underlying a restitution order

must be specifically articulated in the charge or a plea agreement, specific victims need not

be.”)(emphasis in original); Moore v. United States, 178 F.3d 994, 1001 (8th Cir.

1999)(determining a bystander to a bank robber was a victim under the MVRA).

       Second, citing United States v. Mendenhall, she argues that the words in the elements of

manslaughter narrow the meaning of victim such that John Doe cannot recover. Objections at 5-

7 (“None of the elements of involuntary manslaughter directly caused the losses.”). This argument

mistakenly conflates “conduct” with “elements” and misconstrues Mendenhall. The test for

restitution is not to look at just the words in the elements of the crime, but to look to the “conduct

underlying” the elements of that crime. Hughey v. United States, 495 U.S. at 420 (1990)(emphasis

added); United States v. Donaby, 349 F.3d 1046, 1054 (7th Cir. 2003)(“The text of the VWPA,

the MVRA, and the Hughey opinion, however, do not limit restitution to the elements of the

offense. The statutes limit recovery to victims ‘directly and proximately harmed as a result of the

commission of an offense.’”). The conduct is determined by the facts in the plea agreement needed



                                                  5
          Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 6 of 8




to prove the crime. See supra, at 3-4, (collecting cases that looked at the facts in the plea agreement

and not just the words in the crime’s elements). The elements of involuntary manslaughter

required the United States to show that Benally acted without due caution and circumspection, and

her act killed someone. The conduct underlying those elements is that she drunkenly drove and

crashed into another vehicle. In determining who are the victims of that conduct, the MVRA says

that everyone who was “directly and proximately harmed as a result” of that conduct is a victim.

18 U.S.C. § 3663A(a)(2). As shown above, that car crash caused harm to John Doe and therefore

he is a victim entitled to restitution.

        Though Benally argues that Mendenhall dictates the opposite result, Mendenhall’s holding

is in line with all of the above caselaw and is simply that the defendant’s plea in that case to

possession of stolen goods did not show that he caused losses from a burglary. 945 F.3d at 1267-

68 (“The remaining losses arise from the burglary of H&H, not from Mendenhall’s possession,

receipt, or concealment of the stolen firearms.”). The Tenth Circuit’s reasoning is that “none of

these elements” from possession of stolen goods “caused the losses cited as the basis of the

restitution order.” Id. at 1268. Given the extensive caselaw backdrop, the Supreme Court’s

command from Hughey, and even Mendenhall’s acknowledgement that a court is to look to the

“conduct underlying the offense of conviction” Mendenhall, 945 F.3d at 1267 (emphasis added),

the Tenth Circuit’s language about “elements” causing the losses cited, is clearly about the conduct

underlying the elements of possession not causing the loss. Thus, that case still commands the

Court here to look at the conduct underlying Benally’s involuntary manslaughter, which shows

that she caused harm to John Doe by crashing into his vehicle, making him a victim.

        But even if Mendenhall was charting a new course ― and in the process, ignoring the

statute, overruling Supreme Court caselaw, and also overruling prior Tenth Circuit precedent, all



                                                  6
          Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 7 of 8




of which it cannot do ― and crafting an elements test instead of a conduct-underlying-the-elements

test, Mendenhall is still distinguishable. In that case the elements to possession are not tied to the

restitution claim from the burglary. You can meet all of the elements of possession of stolen

property (knowing possession, knowing it was stolen, and that it moved in interstate commerce)

without tying any of those elements it to the burglary. In contrast, here, unlike in Mendenhall, the

elements of involuntary manslaughter are tied to John Doe’s restitution claim. Specifically, one

of the elements of involuntary manslaughter is that the Defendant committed “an unlawful act not

amounting to a felony, a lawful act in an unlawful manner, which act might produce death, or a

lawful act without due caution and circumspection, which act might produce death.” It is this

“element” that caused the harm to both victims. Accordingly, Mendenhall compels the result that

John Doe is victim even if the Court interprets that case as creating a new elements test.

       John Doe was directly and proximately harmed from Benally’s drunken crash into his

vehicle. That conduct ― the car crash ― was necessary to prove an element underlying the

involuntary manslaughter offense, Benally admitted to that conduct in the plea agreement, and that

conduct caused multiple harms to multiple people. A victim is anyone directly and proximately

harmed from that conduct. Because John Doe was directly and proximately harmed from that

conduct, he is a victim and entitled to restitution.

                                          CONCLUSION

       For the foregoing reasons, the United States respectfully requests the Court to overrule

Benally’s objection to a restitution order for John Doe.




                                                   7
         Case 1:19-cr-03595-KWR Document 40 Filed 05/15/20 Page 8 of 8




                                                   Respectfully submitted:
                                                   JOHN ANDERSON
                                                   United States Attorney


                                                   Electronically filed on May 15, 2020
                                                   FREDERICK T. MENDENHALL
                                                   Assistant United States Attorney
                                                   201 Third St. NW, Suite 900
                                                   Albuquerque, NM 87102
                                                   (505) 224-1419



I HEREBY CERTIFY that I electronically filed
the foregoing with the Clerk of the Court using
the CM/ECF system, which will cause a copy of
this filing to be sent to counsel for Defendant.

/s/
FREDERICK T. MENDENHALL
Assistant United States Attorney




                                               8
